NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted February 14, 2011*
                                       Decided August 19, 2011

                                               Before

                               JOEL M. FLAUM, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge




No. 10‐2712                                             Appeal  from  the  United  States  District
                                                        Court for the Northern District of Illinois, 
MARC E. THOMPSON,                                       Eastern Division.
    Petitioner‐Appellant,
                                                        No. 09 C 7685
       v.
                                                        Suzanne B. Conlon,
UNITED STATES OF AMERICA,                               Judge.
     Respondent‐Appellee.

                                             O R D E R

         Marc Thompson was convicted by a jury of nineteen counts, including wire fraud, use
of fire to commit a felony, bankruptcy fraud, and money laundering.  These convictions were
the result of Thompson’s plan to collect on a homeowner’s insurance policy after a fire which
caused the death of his mother, Carmen Thompson.  Thompson was sentenced to 190 years’



*
  This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f). 
No. 10‐2712                                                                                        Page 2


imprisonment.  We affirmed his conviction and sentence on direct appeal.  See United States v.
Thompson, 523 F.3d 806 (7th Cir. 2008), cert. denied, 129 S. Ct. 770 (2008).  Thompson filed a
petition  to  vacate,  set  aside,  or  correct  his  sentence  pursuant  to  28  U.S.C.  §  2255  alleging
ineffective assistance of trial counsel and a violation of Brady v. Maryland, 373 U.S. 83 (1963). 
The district court declined to hold an evidentiary hearing and denied the petition.  Thompson
sought to appeal his ineffective assistance of counsel claim, and we granted a certificate of
appealability on that issue.  Because we find that trial counsel’s chosen strategy was objectively
reasonable, we affirm the district court’s denial of the petition.

                                         I.  BACKGROUND

        The underlying events giving rise to Thompson’s convictions are fully recited in our
previous opinion, see Thompson, 523 F.3d at 808‐09, but we summarize the facts pertinent to his
ineffective assistance claim.

        Following  his  divorce  and  the  loss  of  his  job,  Marc  Thompson  began  to  borrow
significant sums of money.  Facing financial pressure, he began hiding assets from his ex‐wife
and creditors.  In June 2001, Thompson moved his then 89‐year old mother, Carmen, from
California  to  Chicago  to  live  with  him.    He  had  her  California  home  sold,  and  spent  the
proceeds of the sale.  In December 2001, Thompson raised his homeowner’s insurance policy
from $275,000 to $350,000.  

       Thompson later told his housekeeper that his mother had said she wanted to burn the
house down.  On August 8, 2002, Thompson brought his mother to the hospital with a burn
injury on her shoulder.  He first told hospital staff that she had fallen on the stove after he left
the room.  Later that night, however, he told staff that she was injured after he left her alone in
the house.  Suspicious of the injury and Thompson’s inconsistent statements, the hospital called
an elder abuse hotline, but eventually Carmen Thompson was released and Thompson brought
her back to his home.

        Three  days  later,  a  fire  broke  out  in  Thompson’s  basement.    Neighbors  said  that
Thompson left the house around 7:00 p.m., but Thompson told investigators that he left the
house around 6:15 p.m., made a stop, and then attended a 7:05 p.m. movie at a theater located
at 600 N. Michigan Avenue.  At approximately 7:10 p.m., neighbors saw smoke coming out of
Thompson’s  house,  and  called  911.    Firefighters  quickly  extinguished  the  fire,  but  found
Carmen Thompson in the basement, dead of smoke inhalation, about four feet from the fire’s
origin.  The area underneath her body was untouched by the fire. 
No. 10‐2712                                                                                    Page 3


       Thompson arrived home and told Chicago Police detectives that his mother acted in a
psychotic manner, was taking medications, had previously burned herself, and had talked
about committing suicide in the past.  The investigation ended, and a medical examiner ruled
Carmen Thompson’s death a suicide.  The detectives, however, were unaware of Thompson’s
neighbors’  observations,  Carmen  Thompson’s  limited  movement,  and  a  codicil  to  Carmen
Thompson’s will dated one week before the fire that stated that she did not want to have an
autopsy conducted and wished to be immediately cremated.  Additionally, at the time of her
death, Carmen Thompson had alcohol, Valium (prescribed to Marc Thompson), and an anti‐
psychotic drug in her system (prescribed to Carmen at Marc Thompson’s request).    

        Fire Marshal Carmelita Wiley‐Earls led the Chicago Fire Department’s investigation into
the fire’s cause.  She concluded that the fire had been caused by the ignition of a flammable
liquid that had been poured or splashed in the basement of the house.  On the night of the fire,
Thompson called his insurance carrier, but waited until the following morning to call his sister
to inform her of their mother’s death.  He ultimately collected over $600,000 in insurance claims
as a result of the fire, most of which he transferred to an off‐shore account.  In 2003, Thompson
filed  for  bankruptcy,  and  he  later  admitted  to  fraudulently  concealing  assets  from  the
bankruptcy court and lying under oath.

         Thompson was indicted, and the court appointed John L. Sullivan as his counsel.  Prior
to trial, Thompson requested that Sullivan be discharged as his attorney because Thompson felt
that Sullivan did not sufficiently consult with him during trial preparation.  The court did not
discharge  Sullivan,  finding  the  consultation  sufficient,  but  appointed  Robert  Clarke  as  co‐
counsel at Mr. Sullivan’s request given the complex and challenging nature of the case.  

         At trial, Wiley‐Earls testified without any objection from the defense.  She concluded
that the fire was “incendiary” in origin.  She testified that she found “unusual” low burning in
the basement at the point where a wall met the floor.  She explained that in the absence of an
accelerant, one would expect a “V” pattern of fire damage to form from the point of origin.  In
Thompson’s house, however, she found uniform low burning that was not normal in a typical
fire.    Because  one  wall  had  the  most  concentrated  charring  and  damage,  Wiley‐Earls
determined that the fire had originated there, a few feet from where Carmen Thompson’s body
lay face down.  Two cans of flammable liquid, each containing a residual amount of liquid and
vapors, were also found nearby.  Wiley‐Earls acknowledged that these cans could have moved
during the attempt to put out the fire, and was unable to say whether the contents from either
can started the fire.  Wiley‐Earls also attempted to find a potential heat source.  She eliminated
a light switch near the area of origin and ruled out the furnaceʹs pilot light because there was
no  damage  whatsoever  to  the  furnace.  She  testified  that  she  looked  for  any  other  possible
accidental causes and found none.
No. 10‐2712                                                                                   Page 4


         Wiley‐Earls also testified to smelling a chemical at the scene, but did not at that time test
for  accelerants.    Although  some  portion  of  the  basement’s  wall  materials  were  sent  for
laboratory testing for the presence of accelerants, Wiley‐Earls never received any test results. 
One report showing negative test results on debris for accelerants was not introduced by the
government, but was provided to trial counsel.  Thompson’s trial counsel brought out the fact
that Wiley‐Earls never received the results of the materials she had submitted for testing, but
trial  counsel  did  not  cross  examine  Wiley‐Earls  on  whether  testing  was  recommended  or
required by National Fire Protection Association or other standards.  The defense did not call
an arson expert, and offered a theory that Carmen Thompson had committed suicide.

       The  defense  called  four  witnesses:  Thompson’s  son  William,  Thompson’s  sister,  a
defense  investigator,  and  Thompson  himself.    During  Thompson’s  direct  examination,  he
admitted  to  committing  perjury  both  during  his  divorce  proceedings  and  during  his
bankruptcy proceedings.  He also admitted to tax fraud.  On cross‐examination, he was subject
to additional questions regarding perjury, admitting that he had also committed perjury in
defending a collection suit, that he had lied to his son’s high school in order to obtain financial
aid, and that he had hidden money from the IRS.  

        On direct appeal, Thompson raised a challenge based on the sufficiency of the evidence,
arguing that Wiley‐Earls’s testimony was so conclusory that it did not provide enough support
for a rational jury to find beyond a reasonable doubt that the fire was caused by arson.  We
rejected his argument, see United States v. Thompson, 523 F.3d at 812, finding that Wiley‐Earls’s
testimony was but one part of the government’s case.  We found that the primary defense was
that  Carmen  Thompson  committed  suicide,  and  therefore  any  negative  test  results  for
accelerants would not have supported the defense, and that there was sufficient circumstantial
evidence,  including  Thompson’s  financial  situation,  the  mysterious  codicil  to  Carmen
Thompson’s will, and Carmen Thompson’s previous burn incident, that allowed a rational jury
to find that Marc Thompson caused the August 11th fire.  

        Thompson  then  filed  a  petition  pursuant  to  28  U.S.C.  §  2255  alleging  ineffective
assistance of trial counsel and a violation of Brady v. Maryland, 373 U.S. 83 (1963).  As to his
ineffective  assistance  claim,  Thompson  alleged  that  trial  counsel  failed  in  their  duty  to
investigate.  He  argued that Sullivan and Clarke failed to seek the reports of lab testing on the
fire debris, did not ask for a Daubert hearing, did not conduct meaningful cross‐examination,
and did not call a defense expert to refute the arson allegation.  Thompson also argued that trial
counsel failed to advise him on his decision to testify in his own defense.    

        In support of his petition, Thompson submitted a 2009 report from Dr. Craig Beyler, a
fire expert, which concluded that Wiley‐Earls’s findings were inaccurate.  Dr. Beyler wrote that
No. 10‐2712                                                                                         Page 5


the burn pattern was likely made by the melting of the foam core of a door and not the ignition
of an accelerant.  He opined that the evidence showed that the point of origin of the fire was
in the ceiling, not the floor, and stated that Wiley‐Earls’s analysis of the potential sources of the
fire, including the light switch, was incomplete.  He concluded that using scientific methods,
the fire “has not been shown to have involved the pouring of a flammable liquid and ignition
of that liquid by an open flame,” and that “the cause of this fire should properly be classified
as undetermined.”  

        The government filed an answer to the petition and attached an affidavit from one of
Thompson’s trial lawyers, Robert Clarke.  John Sullivan did not submit an affidavit.  Clarke
stated that Thompson himself “unambiguously demanded that Mr. Sullivan and I advance the
theory” that Carmen Thompson committed suicide by setting the fire.  Clarke also stated that
a suicide theory was “also the strategy most likely to lead to an acquittal, as it was the only
theory of the case that would account for, and provide a reasonable explanation regarding, all
of the evidence that was likely to be presented at trial.”  (Emphasis in original).  Clarke stated
that an expert opinion that the cause of the fire was undetermined would not have made a trial
strategy  based  on  an  accidental  fire  “advisable.”    Finally,  Clarke  stated  that  he  warned
Thompson about the risks of testifying, and that he believed Sullivan had as well.  

        The district court declined  to  hold an evidentiary hearing and denied the petition. 
Thompson  sought  to  appeal  his  ineffective  assistance  of  counsel  claim,  and  we  granted  a
certificate of appealability on that issue.         

                                            II.  ANALYSIS

         Upon a denial of a § 2255 motion, we review the district court’s findings of fact for clear
error and its rulings of law de novo. Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009). 
A § 2255 petitioner is entitled to an evidentiary hearing on his claim where he alleges facts that,
if true, would entitle him to relief. Id.; Lafuente v. United States, 617 F.3d 944, 946 (7th Cir. 2010). 
A hearing, though, is not required when “the files and records of the case conclusively show
that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); Cooper v. United States, 378 F.3d
638,  641‐42  (7th  Cir.  2004).    This  court  reviews  a  district  court’s  decision  not  to  grant  an
evidentiary hearing for abuse of discretion.  Galbraith v. United States, 313 F.3d 1001, 1009 (7th
Cir. 2002).   

       In  order  to  succeed  on  a  claim  of  ineffective  assistance  of  counsel,  Thompson  must
demonstrate both deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668,
690, 694 (1984).  Specifically, he must show that defense counsel’s performance fell “outside the
wide range of professionally competent assistance” and “there is a reasonable probability that,
No. 10‐2712                                                                                     Page 6


but for counsel’s unprofessional errors, the result of the proceeding would have been different.”
Id.; Johnson v. United States, 604 F.3d 1016, 1019 (7th Cir. 2010).  Our review of the effectiveness
of counsel’s assistance is “highly deferential,” Strickland, 466 U.S. at 689; Earls v. McCaughtry,
379 F.3d 489, 494 (7th Cir. 2004), and we give “wide latitude for behavior stemming from trial
strategies,” Earls, 379 F.3d at 494. 

         Thompson  argues  that  defense  counsel  failed  to  make  a  reasonable  investigation
regarding the cause of the fire, and accepted Wiley‐Earls’s conclusions without consulting an
independent expert.  It is well established that trial counsel has a duty “to make reasonable
investigations  or  to  make  a  reasonable  decision  that  makes  particular  investigation
unnecessary.” Strickland, 466 U.S. at 691; Stanley v. Bartley, 465 F.3d 810, 813 (7th Cir. 2006). 

        In his affidavit, Robert Clarke acknowledged that an expert was not sought to counter
the government’s arson theory, but stated that Thompson himself “demanded” that Sullivan
and Clarke advance a theory that Carmen Thompson committed suicide by setting the fire, and
that  such  a  defense  was  a  plausible  explanation  given  the  additional  evidence  at  trial. 
Thompson denied in a declaration that he had insisted on a suicide defense, and asserted that
he asked counsel to seek an arson expert.  The district court did not resolve the factual dispute,
but found that even if the defense had pursued an “accidental” fire strategy, it would not likely
have  resulted  in  acquittal  given  the  additional  evidence,  namely,  the  timeline  of  events,
Thompson’s financial situation, and Carmen Thompson’s earlier burn injury.  The district court
found the “suicide” strategy objectively reasonable.  

         We  have  found  that  “[i]f  the  need  for  an  expert  was  clear  and  one  was  reasonably
available, counsel should at least consult with one.” Ellison v. Acevedo, 593 F.3d 625, 634 (7th Cir.
2010) (citing Miller v. Anderson, 225 F.3d 455, 459 (7th Cir. 2001), vacated by agreement of the
parties, 268 F.3d 485 (7th Cir. 2001)).  Given the defense’s chosen “suicide” strategy, the “need”
for a fire expert who would have testified that the cause of the fire was either accidental or
undetermined becomes less clear.   While Thompson now calls into question the wisdom of that
strategy,  he  cannot  show  that  his  lawyers’s  decision  not  to  seek  an  arson  expert  was
unreasonable under prevailing professional norms.          

       Thompson  relies  in  part  on  Dugas  v.  Coplan,  428  F.3d  317  (1st  Cir.  2005)  for  the
proposition that failure to consult an expert amounts to deficient performance.  However, in
Dugas, defense counsel specifically chose a “not arson” defense, and the court’s inquiry was
limited to  whether “the investigation supporting [counsel’s] pursuit of the defense was itself
reasonable.”  The court specifically emphasized that “the question is not whether [defense
counsel] should have presented a ‘not arson’ defense.” Id. at 328.   The court wrote that the
chosen “not arson” defense depended on defense counsel’s “ability to convince the jurors that
No. 10‐2712                                                                                    Page 7


the State’s experts might be wrong in concluding that the fire was arson.” Id. At 329.   Defense
counsel, however, relied only on his own rudimentary knowledge about arson in presenting
a “not arson” defense, and, given the facts as a whole, the First Circuit found that his failure to
conduct  a  thorough  investigation  regarding  the  chosen  defense  amounted  to  deficient
performance.  In this case, by contrast, Thompson challenges the choice not to pursue a “not
arson” defense, something the First Circuit specifically did not address in Dugas.  Similarly, in
Showers v. Beard, 635 F.3d 625 (3d Cir. 2011), the Third Circuit found counsel’s performance
deficient where counsel did not consult experts suggested to him, when those experts would
have testified to a matter supporting Showers’ chosen suicide defense.  In that case, Showers was
convicted of first degree murder and claimed that the lethal dose of morphine consumed by the
victim was for the purposes of suicide. Id. at 627.  The central issue in the case was whether the
liquid  morphine  was  capable  of  being  disguised  or  “masked,”  an  assertion,  which,  if
contradicted by an expert, would have assisted the defense’s chosen strategy.  Id.  Again, that
is not the case here.   

          In Richey v. Bradshaw, 498 F.3d 344, 363 (6th Cir. 2007), the Sixth Circuit did fault defense
counsel for failing to investigate whether a fire was in fact caused by arson, as the state planned
to argue, before deciding not to mount a “not arson” defense.  In Richey, the defendant made
statements that the building housing his ex‐lover would “burn” and that he would “torch” the
place.   Id. at 347.  That night, a fire occurred in the unit directly above his ex‐lover’s apartment,
killing a two‐year old girl.  The state put on two expert witnesses who testified to the use of
accelerants, and supported the state’s theory that Richey stole gasoline and paint thinner and
used them to start the fire.  Id.  Defense counsel did retain someone to investigate the cause of
the fire, but the investigator did not have any special expertise in arson investigations, and
defense counsel did not inquire about the investigator’s conclusion that the state’s conclusion
was correct.  Id. at 347‐48.  The defense did not introduce any competing scientific evidence.  
 

        The Sixth Circuit found that counsel’s performance was deficient.  The court held that
the scientific evidence of arson was “fundamental” to the state’s case, and Richey’s counsel did
next to nothing to determine if the state’s arson conclusion was subject to attack.  Id. at 362.  The
court found that the record showed that “Richey’s counsel did not conduct the investigation
that a reasonably competent lawyer would have conducted into an available defense–that the
fire  was  not  caused  by  arson–before  deciding  not  to  mount  that  defense.”  Id.    The  court
acknowledged that counsel did not have a duty to shop around for an expert that would have
countered the state’s conclusion, but that he “had a duty to know enough to make a reasoned
determination  about  whether  he  should  abandon  a  possible  defense  based  on  his  expert’s
opinion.”  Id. at 363.  The court, however, also stated that: 
No. 10‐2712                                                                                         Page 8


                . . . we can discern no strategic reason why counsel would have so readily ceded
                this terrain to the prosecution.  Nor was it sufficient for counsel to attempt to
                poke holes in the State’s arson case by focusing on the identity of the arsonist. 
                At the very least, Richey’s comments . . . and the defense’s failure to point the
                finger at any other possible culprit, made such a choice unreasonable.

Id.  In finding counsel’s performance deficient, the court relied on the fact that defense counsel
failed to provide a reasonable alternative defense.  Here, by contrast, the suicide defense was
reasonable in light of the evidence as a whole, including Thompson’s own statements and
Carmen Thompson’s previous burn injury.  

       Thompson  makes  much  of  the  fact  that  the  district  court  did  not  comment  on  trial
counsel’s assertion that Thompson himself insisted on a suicide defense.   We do not find that
the district court’s silence on this matter warrants an evidentiary hearing.  Whether or not
Thompson himself demanded the defense, it was an objectively reasonable strategy in light of
the evidence.  We give great deference to counsel’s judgment, recognizing that there is a wide
range of reasonable defense strategies, Strickland, 466 U.S. at 689; United States v. Recendiz, 557
F.3d 511, 531 (7th Cir. 2009), and we analyze the reasonableness of counsel‘s performance in
the context of the facts of the particular case, Strickland, 466 U.S. at 688‐89.    

         Additionally, we note that while the report submitted by Dr. Beyler may have shown
that the cause of the fire was “undetermined,” meaning that causes other than arson could not
be ruled out, such a finding would not necessarily have altered the result at trial given the
additional evidence, and therefore  Thompson also fails to meet the prejudice prong of the
Strickland standard.  As we noted on direct appeal, there was “plenty of other evidence from
which a rational jury could find that Thompson caused the fire,” Thompson, 523 F.3d at 810,
even a fire with an “undetermined” origin.  To be sure, the relevant inquiry in this habeas
matter  does  not  concern  the  sufficiency  of  the  evidence,  rather,  it  is  whether  counsel’s
performance was constitutionally deficient, and if so, whether Thompson was prejudiced. See,
e.g.,  Richey,  498  F.3d  at  364  (“Although  circumstantial  evidence  alone  might  have  led  to  a
conviction,  the  question  before  us  is  not  one  of  the  sufficiency  of  the  evidence,  but  of
undermining our confidence in the reliability of the result.”).  We, however, find that under
these  facts,  the  circumstantial  evidence  in  this  case,  and  the  jury’s  ability  to  rely  on  such
evidence, prevents a finding of prejudice. See United States v. Reyes, 270 F.3d 1158, 1169 (7th Cir.
2001) (“Circumstantial evidence is of equal probative value to direct evidence and in some
cases is even more reliable.”) (internal citations omitted). 

       The district court also made a determination that Thompson’s affidavit was insufficient
to meet his burden of showing that he was not warned of the risks of testifying, and found that
No. 10‐2712                                                                                       Page 9


Thompson’s  statements  lacked  credibility.    The  district  court  found  that  Thompson  “is  an
admitted  perjurer,  having  lied  under  oath  numerous  times  in  his  divorce  and  bankruptcy
proceedings.”  The court also found that his claim was unsupported by the record as Thompson
acknowledged his history of lying and fraud on direct examination.  We normally “accord the
district court’s credibility findings exceptional deference,” Tezak v. United States, 256 F.3d 702,
715  (7th  Cir.  2001),  but  such  deferential  review  comes  after  the  district  court  has  held  an
evidentiary hearing, see, e.g., Gant v. United States, 627 F.3d 677, 681 (7th Cir. 2010).  Where the
only evidence before the district court consists of conflicting, sworn affidavits, this court has
held that “a determination of credibility cannot be made on the basis of an affidavit.” Daniels
v. United States, 54 F.3d 290, 295 (7th Cir. 1995) (citing Castillo v. United States, 34 F.3d 443, 445
(7th  Cir.  1994)).    However,  in  this  case,  the  credibility  determination  was  not  based  on
Thompson’s affidavit, it was based on Thompson’s previous commissions of perjury and his
conduct at trial, a trial for which the district court judge was present.  Accordingly, we do not
disturb the district court’s credibility determination, nor do we find the district court’s denial
of an evidentiary hearing on this matter to be an abuse of discretion.     

         Finally, Thompson also argues that trial counsel failed to move to exclude evidence of
Carmen Thompson’s earlier burn injury and hospital visit.  Thompson argues that the exclusion
of this evidence, along with a challenge to the government’s expert, would have allowed a “no
arson” theory to succeed.  First, we decline to engage in a hypothetical reconstruction of a
possible defense strategy.  United States v. Malone, 484 F.3d 916, 920 (7th Cir. 2007) (“[W]e will
not play ‘Monday morning quarterback’ when reviewing claims that an attorney rendered
constitutionally deficient representation in making decisions on how best to handle a case.”)
(citations omitted).  Furthermore, as the district court noted, the evidence was relevant to the
government’s  case  as  well,  and  we  cannot  in  hindsight  say  that  there  was  reasonable
probability that a challenge to the admission of the hospital visit would have succeeded.  See,
e.g., Bond v. United States, 77 F.3d 1009, 1014 (7th Cir. 1996) (finding that in raising ineffective
assistance of appellate counsel argument for failure to raise a claim on appeal, petitioner “must
show that if appellate counsel had raised the claim on direct appeal, there would have been a
reasonable probability that it would have succeeded”).   

        For the foregoing reasons, the judgment of the district court is AFFIRMED.